Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 3/17/2022. Claims 1, 4, and 11 were amended by these communications.

Status of Claims
Claims 1, 4-5, 7-8, 10-12, and 14-16 are pending.
Claims 1, 4, and 11 are currently amended; and claims 2-3, 6, 9, 13, and 17-25 have been cancelled.
Claims 1, 4-5, 7-8, 10-12, and 14-16 are allowed.

Allowable Subject Matter
Claims 1, 4-5, 7-8, 10-12, and 14-16 are allowed.

Reasons for Allowance
With respect to the 35 USC 112(a) rejections, rejections have been reconsidered in light of the amendment to the claims. Accordingly, these rejections are withdrawn.
With respect to claim objections, objections have been reconsidered in light of the amendment to the claim. Accordingly, these objections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunasekara et al. (US Pub. No.  20170366983) discloses the plurality of network entities includes at least one cable modem in communication with the second modem, and the logic is configured to determine that the upstream connectivity status is offline when the at least one cable modem is in a reboot sequence. In one implementation, the logic is configured to determine that the upstream connectivity status is offline when the at least one cable modem has lost upstream connectivity to a service provider backbone network.
Wang et al. (US Pub. No.  20110066720) discloses A network connection status detecting system is provided for detecting a network connection status of a server, and the detecting system includes a plurality of monitoring servers and a central processing server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST...
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        3/23/2022